Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Amendment, filed on 06/01/2022, has been entered.
Claims 1-34 are pending.


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2022 has been entered.
 

Examiner’s Note

The instant application has a lengthy prosecution history and the examiner encourages the applicant to have an interview (telephonic or personal) with the examiner prior to filing a response to the instant office action.  Also, prior to the interview the examiner encourages the applicant to present multiple possible claim amendments, so as to enable the examiner to identify claim amendments that will advance prosecution in a meaningful manner.


Response to Arguments/Amendments

Presented arguments have been fully considered, but they are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 2, 21, 22, 8, 16, 21 and 23  are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 7, 8, 10, 17, 7 and 24 (mailed on 02/11/2022) of U.S Patent Application No. 16/944071.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are similar to the claims in the copending application to meet the limitations claimed in the instant application. Table 1 shows comparison between the instant claims and the copending application claims

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Table 1: 	Comparison of claims in instant Application No. 16/944066 vs. Patent Application No. 16/944071

Appl. 16944066
Appl. 16944071
1. A processor, comprising: 


one or more circuits to generate a third video frame based, at least in part, on only one of a plurality of possible motions of one or more objects from a first video frame to a second video frame.
1. A processor, comprising: one or more circuits to: 

sample a first set of pixel data of a first video frame; sample a second set of pixel data of a second video frame based, at least in part, on a set of forward pointing motion vectors from the first video frame to the second video frame; and generate an intermediate video frame between the first video frame and the second video frame based, at least in part, on the first set of pixel data and the second set of pixel data.


2. The processor of claim 1, wherein the one or more circuits are further to determine the plurality of possible motions based, at least in part, on backward pointing motion vectors associated with pixels of the second video frame.
2. The processor of claim 1, wherein the one or more circuits are to sample the first set of pixel data based, at least in part, on a set of backward pointing motion vectors from the second video frame to the first video frame.


21. The method of claim 16, further comprising: generating an occlusion mask; generating a dis-occlusion mask; and generating the third video frame based, at least in part, on the occlusion mask and the dis- occlusion mask.

7. The processor of claim 1, wherein the one or more circuits are further to: generate an occlusion mask; generate a dis-occlusion mask; and generate the intermediate video frame based, at least in part, on the occlusion mask and the dis-occlusion mask.
22. The method of claim 16, wherein generating the third video frame is based, at least in part, on receiving the first video frame, the second video frame, depth information, and backward pointing motion vectors from one or more buffers.

8. The processor of claim 1, wherein the one or more circuits are to generate the intermediate frame based, at least in part, on receiving the first video frame, the second video frame, depth information, forward pointing motion vectors, and backward pointing motion vectors from one or more buffers.


8. A machine-readable medium having stored thereon a set of instructions, which if performed by one or more processors, cause the one or more processors to at least: generate a third video frame based, at least in part, on only one of a plurality of possible motions of one or more objects from a first video frame to a second video frame.
10. A machine-readable medium having stored thereon a set of instructions, which if performed by one or more processors, cause the one or more processors to at least: sample a first set of pixel data of a first video frame; sample a second set of pixel data of a second video frame based, at least in part, on a set of forward pointing motion vectors from the first video frame to the second video frame; and generate an intermediate video frame between the first video frame and the second video frame based, at least in part, on the first set of pixel data and the second set of pixel data.


16. A method, comprising: generating a third video frame based, at least in part, on only one of a plurality of possible motions of one or more objects from a first video frame to a second video frame.
17. A method, comprising; sampling a first set of pixel data of a first video frame; sampling a second set of pixel data of a second video frame based, at least in part, on a set of forward pointing motion vectors from the first video frame to the second video frame; and generating an intermediate video frame between the first video frame and the second video frame based, at least in part, on the first set of pixel data and the second set of pixel data.


21. The method of claim 16, further comprising: generating an occlusion mask; generating a dis-occlusion mask; and generating the third video frame based, at least in part, on the occlusion mask and the dis- occlusion mask.

7. The processor of claim 1, wherein the one or more circuits are further to: generate an occlusion mask; generate a dis-occlusion mask; and generate the intermediate video frame based, at least in part, on the occlusion mask and the dis-occlusion mask.



23. A system, comprising: one or more processors to generate a third video frame based, at least in part, on only one of a plurality of possible motions of one or more objects from a first video frame to a second video frame; and one or more memories to store the third video frame.
24. A system, comprising: one or more processors to: sample a first set of pixel data of a first video frame; sample a second set of pixel data of a second video frame based, at least in part, on a set of forward pointing motion vectors from the first video frame to the second video frame; and generate an intermediate video frame between the first video frame and the second video frame based, at least in part, on the first set of pixel data and the second set of pixel data; and one or more memories to store the intermediate video frame.






Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1-3, 8, 16, 18, 23, 25, 27 and 29 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higewake et al. (“Higewake”) [U.S Patent Application Pub. 2009/0016623 A1]

Regarding claim 1, Higewake meets the claim limitations as follows:
A processor, comprising: one or more circuits to generate a third video frame (i.e. ‘interpolated frame’) [Fig. 1, 5] based, at least in part, on only one (i.e. ‘by a motion vector MV’) [Fig. 1; para. 0029] of a plurality of possible motions (i.e. MV, MV01 and MV31) [Fig. 5; para. 0061: describing ‘an interpolated frame (Itp-pict.)’ generated by motion vectors MV01 and MV31; Fig. 1; para. 0029: describing ‘inserting the interpolated frame’ generated by ‘a motion vector MV’] of one or more objects (e.g. pixel A moved to A’ by MV) [Fig. 1, 5] from a first video frame (i.e. a frame at t0) [Fig. 1, 5: I-pict] to a second video frame (i.e. a frame at t2 [Fig. 2] or at t3 [Fig. 5]).

Regarding claim 2, Higewake meets the claim limitations as follows:
The processor of claim 1, wherein the one or more circuits are further to determine the plurality of possible motions based, at least in part, on backward pointing motion vectors [Fig. 5; para. 0062: the interpolated motion vector MV31 is calculated based on the backward pointing motion vector MV32] associated with pixels of the second video frame.

Regarding claim 3, Higewake meets the claim limitations as follows:
The processor of claim 1, wherein the one or more objects are pixels [Fig. 1, 2, 5; para. 0006, 0030: ‘the block size is five pixels’].

Regarding claim 8, all claim limitations are set forth as claim 1 in the form of ‘A non-transitory computer-readable storage medium’ [Higewake: claim 5] and rejected as per discussion for claim 1.

Regarding claim 16, all claim limitations are set forth as claim 1 in the method form and rejected as per discussion for claim 1.

Regarding claim 18, all claim limitations are set forth as claim 3 in the method form and rejected as per discussion for claim 3.

Regarding claim 23, all claim limitations are set forth as claim 1 in the system form of  and rejected as per discussion for claim 1 where Higewake discloses frame memory ‘50’ [Fig. 3; para. 0043] to teach ‘one or more memories to store the third video frame’.

Regarding claim 25, all claim limitations are set forth as claim 3 in the system form of and rejected as per discussion for claim 3.

Regarding claim 27, Higewake meets the claim limitations as follows:
The system of claim 23, wherein the one or more processors are further to: identify a pixel location (i.e. A1 in Itp-pict.) [Fig. 5] of the third video frame that has a corresponding pixel identified using an intermediate motion vector (i.e. MV01 in the first frame I-pict or MV31 in the second frame P-pict) [Fig. 5] in only one of the first video frame and the second video frame, and sample pixel data of only the video frame  (i.e. A1 in Itp-pict.) [Fig. 5] having the corresponding pixel for the identified pixel location.

Regarding claim 29, Higewake meets the claim limitations as follows:
The processor of claim 1, wherein the third video frame (i.e. interpolated frame at t1) is between the first video frame (i.e. ‘original frame at t1) and the second video frame (i.e. ‘original frame at t2) [Fig. 1, 5].


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 4, 6, 11, 19 and 26 rejected under 35 U.S.C. 103 as being unpatentable over Higewake et al. (“Higewake”) [U.S Patent Application Pub. 2009/0016623 A1] in view of Jeon et al. (“Jeon”) [US 2013/0044183 A1]


Regarding claim 4, Higewake meets the claim limitations set forth in claim 1.
Higewake does not disclose explicitly the following claim limitations (emphasis added):
The processor of claim 1, wherein the one or more circuits are further to generate the third video frame based, at least in part, on one or more motions of a camera viewpoint (i.e. ‘a change in a camera viewpoint matrix’ in light of Specification, para. 0365).
However in the same field of endeavor Jeon discloses the deficient claim as follows: 
wherein the one or more circuits are further to generate the third video frame (i.e. the side information) based, at least in part, on one or more motions of a camera viewpoint (i.e. ‘a motion of a camera’) [Fig. 2, 3, 26, 27: multi-viewpoint (i.e. a motion of camera); para. 0110: ‘generates the side information (i.e. interpolated frame) by using interpolation … a linear change between frames’; ‘a change between video frames is caused by … a motion of a camera’; para. 0303-0311:  disclosing ‘detecting a shield region’ by ‘2660’ based on ‘a motion object’ detected by ‘2650’. The ‘object motion estimating 2650’ is based on camera information based matrix ‘2630’ (i.e. ‘positions between views and directions’)].
Higewake and Jeon are combinable because they are from the same field of video compression.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Higewake and Jeon as motivation to determine motion vectors in multi-views based on a change of camera viewpoint so as to reduce encoding complexity, in turn to reduce power consumption [Jeon: para. 0002-0003; 0117: H.264/AVC].

Regarding claim 6, Higewake meets the claim limitations as follows:
The processor of claim 1, wherein the one or more circuits are to generate one or more additional video frames (i.e. B-pict) [Fig. 5; para. 0061] based, at least in part, on backward pointing motion vectors (i.e. MV32  from A3 in the second frame P-pict to pixel A2 in the additional frame B-pict) [Fig. 5; para. 0061] associated with pixels of the second video frame, and one or more motions of a camera viewpoint.
Higewake does not disclose explicitly the following claim limitations (emphasis added):
wherein the one or more circuits are to generate one or more additional video frames based, at least in part, on backward pointing motion vectors associated with pixels of the second video frame, and one or more motions of a camera viewpoint.
However in the same field of endeavor Jeon discloses the deficient claim as follows: 
wherein the one or more circuits are to generate one or more additional video frames based, at least in part, on backward pointing motion vectors associated with pixels of the second video frame, and one or more motions of a camera viewpoint (i.e. ‘a motion of a camera’) [Fig. 2, 3, 26, 27: multi-viewpoint (i.e. a motion of camera); para. 0110: ‘generates the side information (i.e. interpolated frame) by using interpolation … a linear change between frames’; ‘a change between video frames is caused by … a motion of a camera’; para. 0303-0311:  disclosing ‘detecting a shield region’ by ‘2660’ based on ‘a motion object’ detected by ‘2650’. The ‘object motion estimating 2650’ is based on camera information based matrix ‘2630’ (i.e. ‘positions between views and directions’)].
Higewake and Jeon are combinable because they are from the same field of video compression.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Higewake and Jeon as motivation to determine motion vectors in multi-views based on a change of camera viewpoint so as to reduce encoding complexity, in turn to reduce power consumption [Jeon: para. 0002-0003; 0117: H.264/AVC].

Regarding claim 11, Higewake meets the claim limitations set forth in claim 8.
Higewake does not disclose explicitly the following claim limitations (emphasis added):
The non-transitory computer-readable storage medium of claim 8, wherein the set of instructions, if performed by the one or more processors, further causes the one or more processors to: determine a change in a camera viewpoint matrix between the first video frame and the second video frame; and generate the third video frame based, at least in part, on the determined change in the camera viewpoint matrix.
However in the same field of endeavor Jeon discloses the deficient claim as follows: 
determine a change (i.e. ‘obtaining camera information’) in a camera viewpoint matrix [para. 0303: ‘obtaining camera information including … base matrix with respect to positions between views and directions’] between the first video frame and the second video frame; and generate the third video frame based, at least in part, on the determined change in the camera viewpoint matrix (i.e. ‘a motion of a camera’) [Fig. 2, 3, 26, 27: multi-viewpoint (i.e. a motion of camera); para. 0110: ‘generates the side information (i.e. interpolated frame) by using interpolation … a linear change between frames’; ‘a change between video frames is caused by … a motion of a camera’; para. 0303-0311:  disclosing ‘detecting a shield region’ by ‘2660’ based on ‘a motion object’ detected by ‘2650’. The ‘object motion estimating 2650’ is based on camera information based matrix ‘2630’ (i.e. ‘positions between views and directions’)].
Higewake and Jeon are combinable because they are from the same field of video compression.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Higewake and Jeon as motivation to determine motion vectors in multi-views based on a change of camera viewpoint so as to reduce encoding complexity, in turn to reduce power consumption [Jeon: para. 0002-0003; 0117: H.264/AVC].

Regarding claim 19, Higewake meets the claim limitations set forth in claim 16.
Higewake does not disclose explicitly the following claim limitations (emphasis added):
The method of claim 16, further comprising: determining one or more motions of a camera viewpoint (i.e. ‘a change in a camera viewpoint matrix’ in light of Specification, para. 0365) between the first video frame and the second video frame; and generating the third video frame based, at least in part, on the determined one or more motions of the camera viewpoint.
However in the same field of endeavor Jeon discloses the deficient claim as follows: 
determining (i.e. ‘obtaining camera information’) one or more motions of a camera viewpoint (i.e. ‘a change in a camera viewpoint matrix’ in light of Specification, para. 0365) [para. 0303: ‘obtaining camera information including … base matrix with respect to positions between views and directions’] between the first video frame and the second video frame; and 
generating the third video frame based, at least in part, on the determined one or more motions of the camera viewpoint (i.e. ‘a motion of a camera’) [Fig. 2, 3, 26, 27: multi-viewpoint (i.e. a motion of camera); para. 0110: ‘generates the side information (i.e. interpolated frame) by using interpolation … a linear change between frames’; ‘a change between video frames is caused by … a motion of a camera’; para. 0303-0311:  disclosing ‘detecting a shield region’ by ‘2660’ based on ‘a motion object’ detected by ‘2650’. The ‘object motion estimating 2650’ is based on camera information based matrix ‘2630’ (i.e. ‘positions between views and directions’)].
Higewake and Jeon are combinable because they are from the same field of video compression.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Higewake and Jeon as motivation to determine motion vectors in multi-views based on a change of camera viewpoint so as to reduce encoding complexity, in turn to reduce power consumption [Jeon: para. 0002-0003; 0117: H.264/AVC].

Regarding claim 26, all claim limitations are set forth as claim 11 in the system form of and rejected as per discussion for claim 11.


Claims 5, 7, 15, 20, 22, 24 and 28 rejected under 35 U.S.C. 103 as being unpatentable over Higewake et al. (“Higewake”) [U.S Patent Application Pub. 2009/0016623 A1] in view of Barenbrug et al. (“Barenbrug”) [US 2011/0142289 A1]

Regarding claim 5, Higewake meets the claim limitations set forth in claim 1.
Higewake does not disclose explicitly the following claim limitations (emphasis added):
The processor of claim 1, wherein the one or more circuits are to select the one of the plurality of possible motions based, at least in part, on depth information.
However in the same field of endeavor Barenbrug discloses the deficient claim as follows: 
wherein the one or more circuits are to select the one of the plurality of possible motions based, at least in part, on depth information [Fig. 2, 3; para. 0030-0031: ‘to select a motion vector from the motion vectors using the calculated match errors’; matched error calculated ‘solely using the depth information’; ‘selects a motion vector that achieves the largest depth difference among the motion vevtors’].
Higewake and Barenbrug are combinable because they are from the same field of video compression.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Higewake and Barenbrug as motivation to select a motion vectors among motion vectors using depth information [Barenbrug: para. 0003: ‘By exploiting the depth information … improve the motion estimation quality’].

Regarding claim 7, Higewake meets the claim limitations as follows:
The processor of claim 1, wherein the one or more circuits are to generate the third video frame (i.e. ‘interpolated frame’) [Fig. 5: ‘Itp-pict.’] based, at least in part on receiving the first video frame (i.e. ‘I-pict’) [Fig. 5], the second video frame (i.e. ‘P-pict) [Fig. 5], depth information, and backward pointing motion vectors (i.e. MV31) [Fig. 5] from one or more buffers (i.e. frame memory) [Fig. 3, 4].
Higewake does not disclose explicitly the following claim limitations (emphasis added):
wherein the one or more circuits are to generate the third video frame based, at least in part on receiving the first video frame, the second video frame, depth information, and backward pointing motion vectors from one or more buffers.
However in the same field of endeavor Barenbrug discloses the deficient claim as follows: 
wherein the one or more circuits are to generate the third video frame based, at least in part on receiving the first video frame, the second video frame, depth information [Fig. 2, 3; para. 0030-0031: ‘to select a motion vector from the motion vectors using the calculated match errors’; matched error calculated ‘solely using the depth information’; ‘selects a motion vector that achieves the largest depth difference among the motion vevtors’], and backward pointing motion vectors from one or more buffers.
Higewake and Barenbrug are combinable because they are from the same field of video compression.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Higewake and Barenbrug as motivation to select a motion vectors among motion vectors using depth information [Barenbrug: para. 0003: ‘By exploiting the depth information … improve the motion estimation quality’].

Regarding claim 15, all claim limitations are set forth as claim 7 in the form of ‘A non-transitory computer-readable storage medium’ and rejected as per discussion for claim 7.

Regarding claim 20, Higewake meets the claim limitations set forth in claim 16.
Higewake does not disclose explicitly the following claim limitations (emphasis added):
The method of claim 16, wherein selecting the one of the plurality of possible motions is based, at least in part, on depth information of pixels in the second video frame.
However in the same field of endeavor Barenbrug discloses the deficient claim as follows: 
wherein selecting the one of the plurality of possible motions is based, at least in part, on depth information of pixels [Fig. 2, 3; para. 0030-0031: ‘to select a motion vector from the motion vectors using the calculated match errors’; matched error calculated ‘solely using the depth information’; ‘selects a motion vector that achieves the largest depth difference among the motion vevtors’] in the second video frame (i.e. ‘the corresponding group of image pixels in the other input image frame’).
Higewake and Barenbrug are combinable because they are from the same field of video compression.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Higewake and Barenbrug as motivation to select a motion vectors among motion vectors using depth information [Barenbrug: para. 0003: ‘By exploiting the depth information … improve the motion estimation quality’].

Regarding claim 22 all claim limitations are set forth as claim 7 in the method form and rejected as per discussion for claim 7.

Regarding claim 24, Higewake meets the claim limitations as follows:
The system of claim 23, wherein the one or more processors are further to: determine the plurality of possible motions based, at least in part, on backward pointing motion vectors associated with pixels of the second video frame [Fig. 5; para. 0062: the interpolated motion vector MV31 is calculated based on the backward pointing motion vector MV32]; and select one of the plurality of possible motions [Fig. 5] based, at least in part, on depth information.
Higewake does not disclose explicitly the following claim limitations (emphasis added):
select one of the plurality of possible motions based, at least in part, on depth information.
However in the same field of endeavor Barenbrug discloses the deficient claim as follows: 
select one of the plurality of possible motions based, at least in part, on depth information [Fig. 2, 3; para. 0030-0031: ‘to select a motion vector from the motion vectors using the calculated match errors’; matched error calculated ‘solely using the depth information’; ‘selects a motion vector that achieves the largest depth difference among the motion vevtors’].
Higewake and Barenbrug are combinable because they are from the same field of video compression.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Higewake and Barenbrug as motivation to select a motion vectors among motion vectors using depth information [Barenbrug: para. 0003: ‘By exploiting the depth information … improve the motion estimation quality’].

Regarding claim 28 all claim limitations are set forth as claim 7 in the system form and rejected as per discussion for claim 7.

Regarding claim 32 all claim limitations are set forth as claim 20 in a broader scope and rejected as per discussion for claim 20.

Claims 9 and 10 rejected under 35 U.S.C. 103 as being unpatentable over Higewake et al. (“Higewake”) [U.S Patent Application Pub. 2009/0016623 A1] in view of Sasai et al. (“Sasai”) [US 2004/0101058 A1] further in view of Barenbrug et al. (“Barenbrug”) [US 2011/0142289 A1]

Regarding claim 9, Higewake meets the claim limitations as follows:
The non-transitory computer-readable storage medium of claim 8, wherein each of the plurality of possible motions corresponds to a backward pointing motion vector from the second video frame to the first video frame in a set of backward pointing motion vectors associated with pixel depth values of the second video frame, and the instructions, which if performed by the one or more processors, further cause the one or more processors to: 
identify the one of the plurality of possible motions based, at least in part, on a depth value associated with one of the set of backward pointing motion vectors; and generate the third video frame (i.e. ‘interpolated frame’) [Fig. 1, 5] based, at least in part, on the identified motion (i.e. ‘by a motion vector MV’) [Fig. 1; para. 0029].
Higewake does not disclose explicitly the following claim limitations:
wherein each of the plurality of possible motions corresponds to a backward pointing motion vector from the second video frame to the first video frame in a set of backward pointing motion vectors associated with pixel depth values of the second video frame, and the instructions, which if performed by the one or more processors, further cause the one or more processors to: 
identify the one of the plurality of possible motions based, at least in part, on a depth value associated with one of the set of backward pointing motion vectors.
However in the same field of endeavor Sasai discloses the deficient claim as follows: 
wherein each of the plurality of possible motions corresponds to a backward pointing motion vector [Fig. 11B: backward pointing motion vectors ‘523’; para. 0229: ‘an interpolation frame CF518 is inserted’ based on backward vectors ‘523’] from the second video frame [Fig. 11B: BF516] to the first video frame [Fig. 11B: RF517] in a set of backward pointing motion vectors associated with pixel depth values of the second video frame, and the instructions, which if performed by the one or more processors, further cause the one or more processors to: 
identify the one of the plurality of possible motions based, at least in part, on a depth value associated with one of the set of backward pointing motion vectors.
Higewake and Sasai are combinable because they are from the same field of video compression.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Higewake and Sasai as motivation to include backward prediction in accordance with the video standards, H.264/MPEG-4 AVC.
Neither Higewake nor Sasai discloses explicitly the following claim limitations (emphasis added):
wherein each of the plurality of possible motions corresponds to a backward pointing motion vector from the second video frame to the first video frame in a set of backward pointing motion vectors associated with pixel depth values of the second video frame, and the instructions, which if performed by the one or more processors, further cause the one or more processors to: 
identify the one of the plurality of possible motions based, at least in part, on a depth value associated with one of the set of backward pointing motion vectors.
However in the same field of endeavor Barenbrug discloses the deficient claim as follows: 
wherein each of the plurality of possible motions corresponds to a backward pointing motion vector from the second video frame to the first video frame in a set of backward pointing motion vectors associated with pixel depth values (i.e. ‘solely using the depth information’) [Fig. 2, 3; para. 0030-0031: ‘to select a motion vector from the motion vectors using the calculated match errors’; matched error calculated ‘solely using the depth information’; ‘selects a motion vector that achieves the largest depth difference among the motion vevtors’] of the second video frame, and the instructions, which if performed by the one or more processors, further cause the one or more processors to: 

identify (i.e. ‘to select’) the one of the plurality of possible motions based, at least in part, on a depth value (i.e. ‘the largest depth difference’) [Fig. 2, 3; para. 0030-0031: ‘to select a motion vector from the motion vectors using the calculated match errors’; matched error calculated ‘solely using the depth information’; ‘selects a motion vector that achieves the largest depth difference among the motion vevtors’] associated with one of the set of backward pointing motion vectors.
Higewake, Sasai and Barenbrug are combinable because they are from the same field of video compression.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Higewake, Sasai and Barenbrug as motivation to select a motion vectors among motion vectors using depth information [Barenbrug: para. 0003: ‘By exploiting the depth information … improve the motion estimation quality’].


Regarding claim 10, Higewake meets the claim limitations as follows:
The non-transitory computer-readable storage medium of claim 9, wherein the one or more objects are pixels [Fig. 1, 2, 5; para. 0006, 0030: ‘the block size is five pixels’].


Claims 12 and 21 rejected under 35 U.S.C. 103 as being unpatentable over Higewake et al. (“Higewake”) [U.S Patent Application Pub. 2009/0016623 A1] in view of Biswas et al. (“Biswas”) [US 8,902,359 B1 provided in IDS filed on 10/06/2021]

Regarding claim 12, Higewake meets the claim limitations set forth in claim 8.
Higewake does not disclose explicitly the following claim limitations:
The non-transitory computer-readable storage medium of claim 8, wherein the instructions, which if performed by the one or more processors, further cause the one or more processors to: determine a set of occluded pixel locations in the third video frame; determine a set of dis-occluded pixel locations in the third video frame; and generate the third video frame based, at least in part, on the set of occluded pixel locations and the set of dis-occluded pixel locations.
However in the same field of endeavor Biswas discloses the deficient claim as follows: 
wherein the instructions, which if performed by the one or more processors, further cause the one or more processors to: determine a set of occluded pixel locations (i.e. ‘an occlusion region’) [Fig. 7-8, 10-11; col. 2, ll. 5-15] in the third video frame; determine a set of dis-occluded pixel locations (i.e. ‘a reveal region’) [Fig. 7-8, 10-11; col. 2, ll. 5-15]  in the third video frame; and generate the third video frame based [Fig. 2, 7-8, 10-11; col. 2, ll. 40-46: ‘A portion of the region of discontinuity in the interpolated frame is filled …’; col. 3, ll. 50-60: ‘the interpolated frames 206, 208’], at least in part, on the set of occluded pixel locations and the set of dis-occluded pixel locations.
Higewake and Biswas are combinable because they are from the same field of video compression.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Higewake and Biswas as motivation to determine the region of discontinuity so as to generate interpolation frames in good quality [Biswas: col. 5, ll. 40-45].


Regarding claim 21, Higewake meets the claim limitations set forth in claim 16.
Higewake does not disclose explicitly the following claim limitations:
The method of claim 16, further comprising: generating an occlusion mask; generating a dis-occlusion mask; and generating the third video frame based, at least in part, on the occlusion mask and the dis-occlusion mask.
However in the same field of endeavor Biswas discloses the deficient claim as follows: 
further comprising: generating an occlusion mask (i.e. ‘an occlusion region’; ‘edge mask’) [Fig. 7-8, 10-12; col. 2, ll. 5-15; col. 8, ll. 50-55]; generating a dis-occlusion mask (i.e. ‘a reveal region’; ‘edge mask’) [Fig. 7-8, 10-12; col. 2, ll. 5-15; col. 8, ll. 50-55]; and generating the third video frame based [Fig. 2, 7-8, 10-11; col. 2, ll. 40-46: ‘A portion of the region of discontinuity in the interpolated frame is filled …’; col. 3, ll. 65-68: ‘the interpolated frames 206, 208’], at least in part, on the occlusion mask and the dis-occlusion mask.
Higewake and Biswas are combinable because they are from the same field of video compression.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Higewake and Biswas as motivation to determine the region of discontinuity so as to generate interpolation frames in good quality [Biswas: col. 5, ll. 40-45].



Claims 13 and 33-34 rejected under 35 U.S.C. 103 as being unpatentable over Higewake et al. (“Higewake”) [U.S Patent Application Pub. 2009/0016623 A1] in view of Liu et al. (“Liu”) [US 2013/0170551 A1]

Regarding claim 13, Higewake meets the claim limitations as follows:
The non-transitory computer-readable storage medium of claim 8, wherein the instructions, which if performed by the one or more processors, further cause the one or more processors to: generate a set of estimated forward pointing motion vectors (i.e. MV) [Fig. 1: MV] from the first video frame to the second video frame based, at least in part, on a set of backward pointing motion vectors, wherein the set of backward pointing motion vectors are from the second video frame to the first video frame; and generate the third video frame [Fig. 1: interpolated frame] based, at least in part, on the generated set of estimated forward pointing motion vectors and the set of backward pointing motion vectors.
Higewake does not disclose explicitly the following claim limitations (emphasis added):
generate a set of estimated forward pointing motion vectors from the first video frame to the second video frame based, at least in part, on a set of backward pointing motion vectors, wherein the set of backward pointing motion vectors are from the second video frame to the first video frame; and generate the third video frame based, at least in part, on the generated set of estimated forward pointing motion vectors and the set of backward pointing motion vectors.
However in the same field of endeavor Liu discloses the deficient claim as follows: 
generate a set of estimated forward pointing motion vectors (i.e. ‘12’ and ‘14’) [Fig. 3A] from the first video frame to the second video frame based, at least in part, on a set of backward pointing motion vectors (i.e. ‘12’ and ‘14’) [Fig. 3B], wherein the set of backward pointing motion vectors are from the second video frame to the first video frame; and generate the third video frame (i.e. FN-0.5) [Fig. 3A, 3B] based, at least in part, on the generated set of estimated forward pointing motion vectors and the set of backward pointing motion vectors.
Higewake and Liu are combinable because they are from the same field of video compression.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Higewake and Liu as motivation to include bi-direction interpolation for frame rate conversion [Liu: para. 0002-0003, 0014] in accordance with the video standards, such as H.264/MPEG-4 AVC.


Regarding claim 33, Higewake meets the claim limitations set forth in claim 16.
Higewake does not disclose explicitly the following claim limitations:
The method of claim 16, further comprising displaying the generated third video frame.
However in the same field of endeavor Liu discloses the deficient claim as follows: 
further comprising displaying the generated third video frame (i.e. ‘interpolated frames’) [para. 0084: ‘inserts interpolated frames to generate a sequence … that is applied to timing controller 156, which causes liquid crystal display (LCD) panel 150 to display pixels’].
Higewake and Liu are combinable because they are from the same field of video compression.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Higewake and Liu as motivation to include bi-direction interpolation for frame rate conversion [Liu: para. 0002-0003, 0014] in accordance with the video standards, such as H.264/MPEG-4 AVC.


Regarding claim 34, Higewake meets the claim limitations set forth in claim 23.
Higewake does not disclose explicitly the following claim limitations:
The system of claim 23, wherein the one or more memories are further to store the plurality of possible motions.
However in the same field of endeavor Liu discloses the deficient claim as follows: 
wherein the one or more memories are further to store the plurality of possible motions [para. 0045-0046: ‘ the hybrid direction motion vectors that are saved for frame FN-1’; ‘the hybrid direction motion vectors that are saved for frame FN’].
Higewake and Liu are combinable because they are from the same field of video compression.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Higewake and Liu as motivation to include bi-direction interpolation for frame rate conversion [Liu: para. 0002-0003, 0014] in accordance with the video standards, such as H.264/MPEG-4 AVC.


Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over Higewake et al. (“Higewake”) [U.S Patent Application Pub. 2009/0016623 A1] in view of Liu et al. (“Liu”) [US 2013/0170551 A1] further in view of Mishima et al. [US 2004/0246374 A1]

Regarding claim 14, Higewake meets the claim limitations set forth in claim 13.
Higewake does not disclose explicitly the following claim limitations (emphasis added):
The non-transitory computer-readable storage medium of claim 13, wherein the instructions, which if performed by the one or more processors, further cause the one or more processors to: generate a set of intermediate forward pointing motion vectors from the third video frame to the second video frame based, at least in part, on the generated set of estimated forward pointing motion vectors; generate a set of intermediate backward pointing motion vectors from the third video frame to the first video frame; and 
generate the third video frame based, at least in part, on the set of intermediate forward pointing motion vectors and the set of intermediate backward pointing motion vectors.
However in the same field of endeavor Mishima discloses the deficient claim as follows: 
wherein the instructions, which if performed by the one or more processors, further cause the one or more processors to: generate a set of intermediate forward pointing motion vectors [Fig. 7: vectors from the interpolation frame FI to the second frame F2; para. 0068-0092: ‘Process of Interpolation Determination’] from the third video frame (i.e. FI) to the second video frame (i.e. F2) based, at least in part, on the generated set of estimated forward pointing motion vectors [Fig. 5 shows forward pointing motion vector and intermediate forward pointing motion vector]; generate a set of intermediate backward pointing motion vectors [Fig. 7: vectors from the interpolation frame FI to the first frame F1; para. 0068-0092: ‘Process of Interpolation Determination’] from the third video frame to the first video frame (i.e. F1); and 
generate the third video frame [Fig. 7: FI] based, at least in part, on the set of intermediate forward pointing motion vectors and the set of intermediate backward pointing motion vectors.
Higewake, Liu and Mishima are combinable because they are from the same field of video compression.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Higewake, Liu and Mishima as motivation to include Process of Interpolation Determination for solving blurring phenomenon [Mishima: para. 0003-0004] in accordance with the video standards, such as H.264/MPEG-4 AVC.


Claims 17 and 31 rejected under 35 U.S.C. 103 as being unpatentable over Higewake et al. (“Higewake”) [U.S Patent Application Pub. 2009/0016623 A1] in view of Ito et al. (“Ito”) [US 2007/0286284 A1 provided in IDS filed on 08/13/2021]

Regarding claim 17, Higewake meets the claim limitations set forth in claim 16.
Higewake does not disclose explicitly the following claim limitations:
The method of claim 16, further comprising determining the plurality of possible motions based, at least in part, on backward pointing motion vectors associated with pixels of the second video frame, wherein each of the plurality of possible motions corresponds to a backward pointing motion vector that points to a same pixel location in the first video frame.
However in the same field of endeavor Ito discloses the deficient claim as follows: 
further comprising determining the plurality of possible motions based, at least in part, on backward pointing motion vectors (i.e. two blocks ‘A’ and ‘B’ in reference picture) [Fig. 15 shows the reference picture as the second frame in time order] associated with pixels of the second video frame [Fig. 15, para. 0035], wherein each of the plurality of possible motions corresponds to a backward pointing motion vector that points to a same pixel location [Fig. 15 shows a “black” pixel block in coding target picture]  in the first video frame (i.e. ‘coding target picture’) [Fig. 15].
Higewake and Ito are combinable because they are from the same field of video compression.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Higewake and Ito as motivation to include multiple motion vectors in sub-blocks for motion vector derivation in accordance with H.265/AVC or MPEG.


Regarding claim 31, Higewake meets the claim limitations set forth in claim 8.
Higewake does not disclose explicitly the following claim limitations:
The non-transitory computer-readable storage medium of claim 8, wherein, for each of the one or more objects, the plurality of possible motions include multiple possible motions from a first location in the first video frame to multiple second locations in the second video frame, respectively.
However in the same field of endeavor Ito discloses the deficient claim as follows: 
wherein, for each of the one or more objects, the plurality of possible motions include multiple possible motions from a first location (i.e. ‘coding target picture’) [Fig. 15] in the first video frame to multiple second locations (i.e. two blocks in reference picture) [Fig. 15] in the second video frame, respectively [Fig. 15; para. 0035].
Higewake and Ito are combinable because they are from the same field of video compression.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Higewake and Ito as motivation to include multiple motion vectors in sub-blocks for motion vector derivation in accordance with H.265/AVC or MPEG.


Claim 30 rejected under 35 U.S.C. 103 as being unpatentable over Higewake et al. (“Higewake”) [U.S Patent Application Pub. 2009/0016623 A1] in view of Shi et al. (“Shi”) [US 2007/0071100 A1]

Regarding claim 30, Higewake meets the claim limitations set forth in claim 1.
Higewake does not disclose explicitly the following claim limitations:
The processor of claim 1, wherein the one or more circuits are further to transmit the generated third video frame over a network.
However in the same field of endeavor Shi discloses the deficient claim as follows: 
wherein the one or more circuits are further to transmit the generated third video [Fig. 1A: Frame Generator 115] frame over a network (i.e. network 150) [Fig. 1A; para. 0028, 0040: ‘The encoder, using the interpolated frame generated therewith, transmits additional information’; ‘Frame generator component 115 generates interpolated frames’ to the decoder].
Higewake and Shi are combinable because they are from the same field of video compression.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Higewake and Shi as motivation to include the image transmission system 1 [Fig. 1A].


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/
Primary Examiner, Art Unit 2488